COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-13-00721-CV
Style:                               Bruce I. Schimmel
                                     v. Gary McGregor, Terry McGregor, Kris Hall, Soledad Pineda, Larry Bishop, Cynthia
                                     Bishop, George Clark, Deborah Clark, Carol Severance, and The Sands of Kahala Beach
                                     Hoa, Inc.
                    *
Date motion filed :                  October 23, 2013
Type of motion:                      Motion to dismiss
Party filing motion:                 Appellees
Document to be filed:

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellees’ motion to dismiss is denied. Appellant is notified that because he has not requested preparation
          of the reporter’s record or failed to pay or make arrangements to pay the reporter’s fee to prepare it and
          appellant is not entitled to proceed without costs, the Court may consider and decide only those issues or
          points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

Judge's signature:      /s/ Evelyn V. Keyes
                        X

Panel consists of       ____________________________________________

Date: November 26, 2013